                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


    KAI GARRETT GRIFFIN and
    AMY TURNER GRIFFIN,
                                                   Case No. 3:18-cv-00069
          Plaintiffs,
                                                   Judge Eli J. Richardson
    v.                                             Magistrate Judge Alistair E. Newbern

    MEDTRONIC, INC. and COVIDIEN LP,

          Defendants.


                                MEMORANDUM AND ORDER

         Plaintiffs Kai Griffin and Amy Griffin have filed a motion to strike Defendants Medtronic,

Inc., and Covidien LP’s eleventh, twelfth, thirteenth, fifteenth, and sixteenth affirmative defenses

in this products liability action. (Doc. No. 32.) Defendants responded in opposition (Doc. No. 34),

the Griffins filed a reply (Doc. No. 39), and Defendants filed a sur-reply (Doc. No. 42). For the

following reasons, the motion to strike is DENIED as to Medtronic’s eleventh, twelfth, and

thirteenth affirmative defenses and FOUND MOOT as to its fifteenth and sixteenth affirmative

defenses, which Medtronic has withdrawn.

         I.      Factual and Procedural Background 1

         On December 20, 2016, Dr. James G. McDowell performed a laparoscopic gastric bypass

procedure on Plaintiff Kai Garett Griffin that did not go as planned. (Doc. No. 1-1, PageID# 11, ¶

11.) During the procedure, McDowell used a surgical implement identified as the “ST Series EEA

OrVil 25mm device” (the OrVil Device), which is a tube inserted into a patient’s nose or mouth




1
         This statement of facts is taken from the Griffins’ complaint. (Doc. No. 1-1.)
and run into the stomach. (Id. at PageID# 10–11, ¶¶ 8, 12, 13.) A coupling piece connects a disc-

shaped object, called the “anvil,” to the rest of the tube. (Id. at PageID# 11, ¶ 12.) During surgery,

McDowell removed the anvil. (Id. at PageID# 11, ¶ 13.) The coupling piece then detached from

the tube and was lost inside Griffin’s body. (Id.) Although McDowell realized what had happened,

he could not retrieve the coupling piece and completed the surgery without removing it. (Id. at

PageID# 11, ¶¶ 15, 16.)

       Post-surgery, McDowell informed Griffin that the coupling piece had been lost inside his

body. (Id. at PageID# 12, ¶¶ 17–20.) McDowell warned Griffin that a second surgery might be

necessary to locate and remove it, and that McDowell was working with Defendants Medtronic

Inc. and Covidien LP (collectively, Medtronic) as the designers, manufacturers, and distributors

of the OrVil Device to determine if the piece could be located non-invasively. (Id. at PageID# 12,

¶¶ 19, 20.) Later, stricken with right scapular and generalized abdominal pain, Griffin went to the

emergency room; an abdominal CT scan located the coupling piece in his peritoneal cavity. (Id. at

PageID# 11–12, ¶¶ 13, 21, 22.) McDowell performed laparoscopic surgery to remove it. (Id. at

PageID# 12–13, ¶ 25.)

       The Griffins filed this lawsuit in the Davidson County (Tennessee) Circuit Court on

December 18, 2017, against Medtronic Inc., Covidien LP, and their parent companies, Medtronic

plc and Covidien plc. 2 (Id. at PageID# 10, ¶¶ 5, 6.) Invoking diversity jurisdiction, the defendants

removed the lawsuit to this Court. (Doc. No. 1.) The Griffins allege that the coupling piece should

not have detached from the OrVil Device and bring claims of defective design or manufacture,

failure to warn consumers and users about the risks of the product, negligence, and breach of the

implied warranties of merchantability and fitness for a particular purpose under the Tennessee



2
       The parent companies have been voluntarily dismissed from this action. (Doc. No. 23.)
                                                  2
Products Liability Act of 1978, Tenn. Code Ann. § 29-28-101, et seq. (Doc. No. 1-1, PageID# 13–

16.) The Griffins seek $350,000.00 in compensatory damages for pain and suffering, medical

expenses, loss of earnings, and loss of consortium. (Id. at PageID# 16, ¶¶ 52, 53.)

       Medtronic filed a motion to dismiss arguing that the Griffins’ complaint did not adequately

specify the nature of the alleged defect in the OrVil Device or rule out user error as the cause of

the coupling piece’s detaching. (Doc. No. 5, PageID# 37.) After the Court denied that motion (Doc.

No. 30), Medtronic answered the complaint (Doc. No. 31). The Griffins now move to strike the

following affirmative defenses from Medtronic’s answer:

                          ELEVENTH AFFIRMATIVE DEFENSE

       If Plaintiffs have been damaged, which Medtronic denies, such damages were
       caused by unforeseeable, independent, intervening, and/or superseding events for
       which Medtronic is not legally responsible.

                           TWELFTH AFFIRMATIVE DEFENSE

       If Plaintiffs suffered any damages or injuries, which Medtronic denies, such
       damages were caused by the unforeseeable acts, wrongs, or omissions by
       intervening or superseding actions of third parties for which Medtronic is not
       responsible.

                         THIRTEENTH AFFIRMATIVE DEFENSE

       If Plaintiffs have been damaged, which Medtronic denies, the actions of persons
       and/or entities for whose conduct Medtronic is not legally responsible, and the
       independent knowledge of those persons or entities of the risks inherent in the use
       of the product and other independent causes, constitute an intervening and
       superseding cause of the damages alleged in Plaintiffs’ Complaint.

                          FIFTEENTH AFFIRMATIVE DEFENSE

       If Plaintiffs have been damaged, which Medtronic denies, the negligence or fault
       of persons or entities, for whose conduct Medtronic is not legally responsible, must
       be compared, reducing or completely barring Plaintiffs’ alleged right to recover
       against Medtronic.




                                                 3
                           SIXTEENTH AFFIRMATIVE DEFENSE

       In the event that it is determined that Plaintiffs are entitled to recover against
       Medtronic, recovery should be reduced in proportion to the degree or percentage of
       negligence, fault, or exposure to products attributable to Plaintiffs, any other
       defendants, third-parties or other persons, including any party immune because
       bankruptcy renders them immune from further litigation, as well as any party, co-
       defendant, or non-parties with whom Plaintiffs have settled or may settle in the
       future.

(Doc. No. 31, PageID# 145–46.)

       The Griffins argue that, under Tennessee law, these affirmative defenses are insufficiently

pleaded because they do not identify any comparative tortfeasors or describe the conduct of a

nonparty that would constitute an intervening or superseding cause. (Doc. No. 33, PageID# 162.)

The Griffins argue that the ambiguous pleading of these defenses jeopardizes their ability to amend

the complaint to add claims against nonparties under Tennessee Code Annotated § 20-1-119,

which gives plaintiffs a ninety-day grace period to add otherwise time-barred claims against a

person whom a defendant identifies in an answer as having caused or contributed to plaintiff’s

injuries. Tenn. Code Ann. § 20-1-119(a). The Griffins also argue that, to the extent the affirmative

defenses seek to assert the comparative fault of a health care provider, Medtronic has failed to file

the certificate of good faith required by Tennessee Code Annotated § 29-26-122(b). (Id. at PageID#

165 n.8.)

       In response, Medtronic has withdrawn affirmative defenses fifteen and sixteen. It argues

that the Griffins’ arguments regarding §§ 20-1-119 and 29-26-122(b) are moot because those

statutes apply only to the comparative fault defenses it has now disclaimed. (Doc. No. 34, PageID#

180.) Medtronic also argues that Tennessee Rule of Civil Procedure 8.03 does not apply in this

diversity action and that it has pleaded the remaining affirmative defenses with enough detail to

satisfy Federal Rule of Civil Procedure 8. (Doc. No. 34, PageID# 183.)



                                                 4
II.    Legal Standard

       Federal Rule of Civil Procedure 12(f) provides that the Court, upon a party’s timely motion

or sua sponte, “may strike from a pleading an insufficient defense[.]” Fed. R. Civ. P. 12(f). “A

motion to strike should be granted if ‘it appears to a certainty that plaintiffs would succeed despite

any state of the facts which could be proved in support of the defense and are inferable from the

pleadings.’” Operating Eng’rs Local 324 Health Care Plan v. G & W Const. Co., 783 F.3d 1045,

1050 (6th Cir. 2015) (quoting Williams v. Jader Fuel Co., 944 F.2d 1388, 1400 (7th Cir. 1991));

see also Starnes Family Office, LLC v. McCullar, 765 F. Supp. 2d 1036, 1047 (W.D. Tenn. 2011)

(finding a defense insufficient if, “as a matter of law, [it] cannot succeed under any circumstances).

“Motions to strike are viewed with disfavor and are not frequently granted.” Operating Eng’rs

Local 324 Health Care Plan, 783 F.3d at 1050 (citing Brown & Williamson Tobacco Corp. v.

United States, 201 F.2d 819, 822 (6th Cir. 1953)). That is “because of the practical difficulty of

deciding cases without a factual record . . . ,” Brown & Williamson Tobacco Corp., 783 F.3d at

822, and because of the potentially “dilatory character” of a motion to strike. United States v.

Pretty Prods., Inc., 780 F. Supp. 1488, 1498 (S.D. Ohio 1991) (quoting 5A Charles Allen Wright

& Arthur R. Miller, Federal Practice and Procedure § 1381, at 672–78 (3d ed. 1990)). “[E]ven

when the defense presents a purely legal question, the courts are very reluctant to determine

disputed or substantial issues of law on a motion to strike; these questions quite properly are

viewed as determinable only after discovery and a hearing on the merits.” Id.

III.   Analysis

       Medtronic has withdrawn its fifteenth and sixteenth affirmative defenses addressing

comparative fault, and the portion of the Griffins’ motion addressing those defenses is now moot.

See Mawdsley v. Kirkland’s, Inc., No. 3-13-0462, 2013 WL 5754947, at *2 (M.D. Tenn. Oct. 23,



                                                  5
2013). The Court therefore addresses the motion to strike only as to Medtronic’s eleventh, twelfth,

and thirteenth affirmative defenses, which assert superseding causation.

       To prove negligence or strict liability under the Tennessee Products Liability Act, the

Griffins must show that their injuries would not have occurred absent Medtronic’s conduct in

designing or manufacturing the OrVil Device. Tatham v. Bridgestone Ams. Holding, Inc., 473

S.W.3d 734, 749–51 (Tenn. 2015). If this factual causation is established, the Court may consider

proximate causation, or whether, as a matter of policy and fairness, Medtronic should be held liable

for any injuries it has caused. Id. at 751 (quoting Snyder v. LTG Lufttechnische GmbH, 955 S.W.2d

252, 256 n.6 (Tenn. 1997)); George v. Alexander, 931 S.W.2d 517, 521 n.1 (Tenn. 1996) (noting

that proximate causation is “often hopelessly confused” with factual causation) (quoting Prosser

and Keeton on Torts, § 42, 36 (5th Ed. 1984)). Superseding or intervening causation is treated as

a subset of proximate causation and addresses whether unforeseeable events or another’s actions

contributed to a plaintiff’s injuries. Borne v. Celadon Trucking Servs., Inc., 532 S.W.3d 274, 299

n.12 (Tenn. 2017); see also Godbee v. Dimick, 213 S.W.3d 865, 884–85 (Tenn. Ct. App. 2006)

(explaining that the doctrine of intervening causation “‘reflects traditional notions of proximate

causation and the need to limit potentially limitless liability arising from mere cause in fact’”)

(quoting Torres v. El Paso Elec. Co., 987 P.2d 386, 392 (N.M. 1999), overruled on other grounds

by Herrera v. Quality Pontiac, 73 P.3d 181 (N.M. 2003)).

       Medtronic states in its sur-reply that it “intends to present evidence at trial that Dr.

McDowell’s abnormal use of the [OrVil Device] was the superseding cause of [the Griffins’]

injury,” although that use did not amount to a breach of the standard of care or negligence. (Doc.

No. 42, PageID# 260.) The Griffins respond that, under Tennessee Rule of Civil Procedure 8.03,

Medtronic must clearly identify in its answer any person alleged to be a superseding cause of their



                                                 6
injuries. (Doc. No. 33, PageID# 162–63, 169; Doc. No. 39, PageID# 236–37.) They argue that,

because Medtronic’s affirmative defenses do not name or describe Dr. McDowell, they do not

meet that standard.

       Tennessee’s Rule 8.03 requires a defendant “to set forth affirmatively facts in short and

plain terms relied upon to constitute . . . comparative fault (including the identity or description of

any other alleged tortfeasors).” Tenn. R. Civ. P. 8.03. The Tennessee Supreme Court has

interpreted this rule to apply to theories of superseding or intervening causation as well as

comparative fault. See George v. Alexander, 931 S.W.2d 517 (Tenn. 1996) (holding that “any

defendant wishing to transfer blame to another person at trial could always maintain that it is not

trying to show that the other’s conduct satisfies the legal definition of negligence, but that it is

merely trying to establish that the other person’s conduct actually caused the injury” and that this

would “fully accomplish[] what Rule 8.03 was intended to prevent”). Rule 8.03’s standard would

therefore apply to Medtronic’s affirmative defenses under Tennessee law. See Debakker v. Hanger

Prosthetics & Orthotics E., Inc., No. 3:08-CV-11, 2009 WL 3241739, at *3 (E.D. Tenn. Sept. 30,

2009) (finding that, under Tennessee law, “a defendant can and should plead the affirmative

defense of intervening and superseding cause if he intends to raise it at trial,” and that, to do so

adequately, the defendant must “identify the party whose actions give rise to the alleged

intervening and superseding cause”); Elosiebo v. State, No. E2003-02941-COA-R3CV, 2004 WL

2709206, at *5 (Tenn. Ct. App. Nov. 29, 2004) (applying Rule 8.03 to the affirmative defenses of

comparative fault and intervening cause).

       Metronic argues, however, that it is Federal Rule of Civil Procedure 8, not Tennessee Rule

8.03, that should define its pleading burden. (Doc. No. 34, PageID# 183.) Federal Rule 8 provides

only that a party responding to a pleading must “state in short and plain terms its defenses to each



                                                  7
claim asserted against it.” Fed. R. Civ. P. 8(b)(1)(A). Rule 8(c) elaborates that a defendant must

“affirmatively state any avoidance or affirmative defense” in an answer. Fed. R. Civ. P. 8(c). The

rule does not require defendants to identify or describe other alleged tortfeasors to raise a

comparative fault defense. Medtronic argues that, because the federal pleading standard applies, it

is not required “to specifically identify any nonparty who may be an intervening/superseding

actor.” (Doc. No. 34, PageID# 183.) The Griffins respond that the Tennessee pleading standard

constitutes substantive law that must apply in this diversity action. (Doc. No. 39, PageID# 239.)

The Griffins base this argument on the interaction between Rule 8.03 and § 20-1-119’s ninety-day

clock to add claims against a new party, which begins when “a defendant’s answer gives a plaintiff

notice of the identity of a potential nonparty tortfeasor and alleges facts that reasonably support a

conclusion that the nonparty caused or contributed to the plaintiff’s injury.” (Id. at PageID# 163–

64 (quoting Austin v. State, 222 S.W.3d 354, 358 (Tenn. 2008)).)

       Medtronic has the better argument as to the pleading standard. See Evans v. Pearson

Enters., Inc., 434 F.3d 839, 851 (6th Cir. 2006) (explaining that the Federal Rules of Civil

Procedure control pleading in diversity cases); Roskam Baking Co., Inc. v. Lanham Mach. Co.,

Inc., 288 F.3d 895, 901 (6th Cir. 2002) (noting that, while state law determines the nature of

affirmative defenses, federal procedural law governs “the manner and time” in which those

defenses are asserted); Pidcock v. Schwab, 569 B.R. 463, 480 (N.D. Ohio 2017) (noting that,

although the Sixth Circuit has not definitively resolved the question, the current trend within it is

that “an affirmative defense may be pleaded in general terms and is sufficient ‘as long as it gives

plaintiff fair notice of the nature of the defense’”) (quoting Lawrence v. Chabot, 182 Fed. App’x

442, 456 (6th Cir. 2006)); Dodd v. McDaniel, No. 3:16-CV-2608, 2017 WL 2536910, at *2 (M.D.

Tenn. June 12, 2017) (finding that a lack of information identifying or describing potentially



                                                 8
culpable third parties in defendants’ answer did not violate Rule 8); Hamby v. Res-Care, Inc., No.

3:16-0893, 2016 WL 8738443, at *2 (M.D. Tenn. Nov. 4, 2016) (explaining that “Rule 8(c)(1) . .

. does not require ‘the identity or description of any other alleged tortfeasors’ that Tenn. Civ. P.

8.03 requires”) (quoting Tenn. R. Civ. P. 8.03). But see Burgess v. Codman & Shurtless, Inc., No.

2:14-CV-00371, 2016 WL 9175471, at *5 (E.D. Tenn. Sept. 1, 2016) (applying Tennessee Rule

8.03); Welch v. FFE Transp. Servs., Inc., No. 3:13-CV-336-TAV-CCS, 2015 WL 3795917, at *4

(E.D. Tenn. June 18, 2015) (same); Estate of Robles ex rel. Montiel v. Vanderbilt Univ., No. 3:11-

CV-00399, 2011 WL 5521172, at *6 (M.D. Tenn. Nov. 14, 2011) (same) (citing Free v. Carnesale,

110 F.3d 1227, 1231 (6th Cir. 1997)). The Court will therefore apply Rule 8 in evaluating

Medtronic’s pleading. However, the Court finds that the targeted affirmative defenses, read in the

context of Medtronic’s full answer, are sufficient to satisfy even Rule 8.03’s more stringent

standard.

       The subject affirmative defenses do not, themselves, describe or identify any superseding

actors—the twelfth defense references the “superseding actions of third parties” and the thirteenth

defense mentions the “independent knowledge of those persons or entities of the risks inherent in

the use of the [OrVil Device].” (Doc. No. 31, PageID# 145.) Yet the Court need not analyze those

defenses in a vacuum and, instead, may look to the answer as a whole to determine the adequacy

of Medtronic’s pleading. Austin, 222 S.W.3d at 357–59. When the affirmative defenses are read

in the context of the full answer, the Griffins’ claim that they “have no idea to whose conduct

[Medtronic] refer[s]” in those defenses is unconvincing. (Doc. No. 33, PageID# 164.) The Griffins

ask rhetorically if Medtronic “intend[s] to allege that the new, single-use surgical instrument broke

because of how it was handled by a health care provider during the surgery?” (Id.) That question

is answered by Medtronic’s pleading. Medtronic explicitly alleges that the Griffins’ damages were



                                                 9
caused by an unforeseeable and abnormal use of the OrVil Device. (Doc. No. 31, PageID# 147.)

The only user Medtronic identifies is the Griffins’ “treating physician,” who chose “to use” the

OrVil Device with “full knowledge of any foreseeable risk.” (Id.) Finally, in alleging that the

OrVil Device was abnormally used, Medtronic incorporates by reference the “alterations, changes

and/or modifications of the product described in [the Griffins’] Complaint” (Doc. No. 31, PageID#

147), which are Dr. McDowell’s separation of the anvil and the tube (Doc. No. 1-1, PageID# 11).

When Medtronic’s answer is read in its entirety, the nature of Medtronic’s superseding causation

defenses becomes clear, and the nonparty at issue—Dr. McDowell—has been described

sufficiently to satisfy both Rule 8.03 and Rule 8.

       Medtronic’s answer is also pleaded with enough specificity to start § 20-1-119’s ninety-

day clock with respect to any claims the Griffins might bring against Dr. McDowell. 3 That clock

is triggered “whenever a defendant’s answer gives a plaintiff notice of the nonparty’s identity and

alleges facts that reasonably support a conclusion that the nonparty caused or contributed to the

plaintiff’s injury.” Austin, 222 S.W.3d at 355. Medtronic’s reference to Griffin’s “treating

physician” and incorporation of the Griffins’ allegations in their complaint is sufficient to meet

that standard. See Sandidge, 2016 WL 8155359, at *1 (finding that defendant’s answer, which

referenced specific errors “of the physician, nursing staff, employees, independent contractors,



3
        Medtronic argues that § 20-1-119 does not apply to its answer because that statute only
applies to comparative fault affirmative defenses, which Medtronic withdrew. (Doc. No. 34,
PageID# 180.) Although the plain language of the statute indicates that it can only be triggered
“[i]n civil actions where comparative fault is or becomes an issue,” Tenn. Code Ann. § 201-119(a)
(emphasis added), the Tennessee Supreme Court has made it clear that a defendant need not “allege
the fault of the nonparty explicitly or use the words ‘comparative fault’” because, “consistent with
the liberal pleading standards of the Tennessee Rules of Civil Procedure, the determination of
whether comparative fault is an issue cannot turn on the presence or absence of such precise
language.” Austin, 222 S.W.3d at 358. Instead, the statute applies whenever an answer provides
notice of a nonparty’s identity and alleges facts that reasonably support a conclusion that the
nonparty caused or contributed to the plaintiff’s injury. Id. at 355.
                                                10
and/or those having privileges to practice at Saint Thomas Midtown Hospital,” including

unforeseeable use of the surgical plates that caused plaintiff’s injury, triggered the ninety-day

clock); Swearengen v. DMC-Memphis, Inc., 488 S.W.3d 774, 775–76 (Tenn. Ct. App. 2015)

(holding that hospital defendant’s answer started the ninety-day clock by alleging that “the

physicians treating [the Appellant] were not [its] employees” and therefore it could not be liable)

(alteration in original); Romine v. Fernandez, 124 S.W.3d 599, 604 (Tenn. Ct. App. 2003)

(concluding that doctor defendant’s answer alleging that plaintiff “was administered Toradol by

the Methodist Hospital staff, but not at [his] order” was sufficient to trigger § 20-1-119).

        The remaining issue is whether Medtronic’s failure to file a certificate of good faith under

§ 29-26-122(b) defeats its superseding causation affirmative defenses. When a defendant, in its

answer, alleges that a nonparty health care provider “is at fault for the injuries . . . of the plaintiff,”

§ 29-26-122(b) requires each defendant or defendant’s counsel to file a certificate stating that, after

consultation with a qualifying expert, there is a good faith basis to allege such fault consistent with

Tennessee Code Annotated § 29-26-115. Tenn. Code Ann. § 29-26-112(b)(1)–(2). Under § 29-26-

115, a health care provider is at fault when (1) the provider failed to act with the care required by

the recognized standard of acceptable professional practice in the provider’s community and (2)

the plaintiff’s injuries were the “proximate result” of that failure. Id. § 29-26-115(a). A defendant’s

failure to provide a certificate of good faith in compliance with § 29-26-122(b) subjects any

allegations of a nonparty’s fault to striking upon the plaintiff’s motion. Id. § 29-26-122(c).

        Medtronic’s superseding causation affirmative defenses do not allege that a health care

provider is “at fault” for the Griffins’ injuries within the meaning of § 29-26-115. Id. § 29-26-

122(b). Medtronic argues that Dr. McDowell was the superseding cause of the Griffins’ injuries

but disclaims that he breached the standard of care or was otherwise negligent, a strategy that



                                                    11
Medtronic states it plans to pursue at trial. See Godbee, 213 S.W.3d at 883–84 (“A superseding

cause is not limited to negligent acts of third parties”). The Griffins’ suggestion, unsupported by

authority, that § 29-26-122(b) should apply to Medtronic’s superseding causation defenses in their

current form is not persuasive. (Doc. No. 39, PageID# 236.) As the pleadings now stand, and as

Medtronic has further articulated its position, the certificate is not required.

IV.    Conclusion

       For the foregoing reasons, the Griffins’ motion to strike (Doc. No. 32) is DENIED as to

Medtronic’s eleventh, twelfth, and thirteenth affirmative defenses and FOUND MOOT as to its

withdrawn fifteenth and sixteenth affirmative defenses.

       It is so ORDERED.




                                                       ____________________________________
                                                       ALISTAIR E. NEWBERN
                                                       United States Magistrate Judge




                                                  12
